      Case 1:19-cv-01568-LJV-HKS Document 20 Filed 07/29/20 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK



 UNITED STATES OF AMERICA,

                 Plaintiff,
                                                         19-CV-01568-LJV-HKS
          v.                                             ORDER

 $4,790.00 UNITED STATES
 CURRENCY,

                 Defendant.


                                  FORFEITURE ORDER


          WHEREAS the government and the pro se claimant, Dominic Edwards, filed a

stipulation for settlement and forfeiture agreeing to a settlement of the defendant

currency totaling $4,790.00, see Docket Item 18,

          AND WHEREAS no other parties or entities have filed a claim to the defendant

currency and the time to do so now has expired,

          IT HEREBY ORDERED that $2,395.00 United States currency shall be returned

to Dominic Edwards, or to his designee, by the United States Marshals Service; and it is

further

          ORDERED, under 21 U.S.C. § 881(a)(6), that $2,395.00 United States currency

is hereby forfeited to the United States of America and shall be disposed of in

accordance with the law; and it is further
     Case 1:19-cv-01568-LJV-HKS Document 20 Filed 07/29/20 Page 2 of 2




      ORDERED that this Court shall retain jurisdiction to enforce this order and to

amend such orders as necessary.



      SO ORDERED.

      Dated: July 29, 2020
             Buffalo, New York

                                           /s/ Hon. Lawrence J. Vilardo
                                            LAWRENCE J. VILARDO
                                            UNITED STATES DISTRICT JUDGE




                                           2
